Citation Nr: 0121630	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-27 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for bursitis of the 
left shoulder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January to May 1978, 
and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a decision dated May 9, 2000, 
the Board denied as not well grounded the appellant's claims 
seeking entitlement to service connection for a skin 
disorder, tension headaches, bursitis of the left shoulder, 
sinusitis and neck pain.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In November 2000, counsel for the 
appellant and VA filed a "Joint Motion for Remand" and 
requested a stay of proceedings pending a ruling on the 
motion.  An Order of the Court dated in December 2000 granted 
the motion and vacated the Board's May 2000 decision.  The 
case was remanded for further development, readjudication and 
disposition in accordance with the Court's Order.


REMAND

The Board's decision of May 2000 was vacated because of an 
intervening change in the law.  As mentioned above, the Board 
denied the appellant's claims as not well grounded; however, 
with the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (the VCAA) on 
November 9, 2000, the well-grounded claim requirement for all 
claims seeking entitlement to veterans benefits was 
eliminated and VA's obligations with respect to the duty to 
notify and the duty to assist were redefined.  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version of the law or regulation that is 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  As the changes in 
the law enacted by the VCAA are clearly more favorable to the 
appellant in this situation (elimination of well-grounded 
standard), the RO must readjudicate these claims.  See 
Luyster v. Gober, 14 Vet. App. 186 (2000) (per curiam order) 
(holding that VCAA is applicable to claims denied as not well 
grounded) and Holliday v. Principi, 14 Vet. App. 280 (2001) 
(holding, inter alia, that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demand further development and 
readjudication under the VCAA by the lower adjudicatory 
authority) (motion for en banc review denied, May 24, 2001).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the RO should schedule the appellant for a 
medical examination(s) to address the nature and etiology of 
the disorders claimed as service connected based on a 
complete review of the evidence in the claims file.  In the 
Board's view, the appellate record does not at this time 
contain sufficient medical evidence to decide these claims.  
38 U.S.C.A. § 5103A(d)(1) and (2), as amended by VCAA.  If 
the appellant fails, without good cause, to report for an 
examination, his claim should be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (2000).

In addition to the above, the RO should take action to obtain 
any additional service records that might be available from 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, or other potential custodians of his service 
records.  The record shows that the appellant was a member of 
the Arkansas Army National Guard from 1978 to 1995.  As it 
appears that only a portion of his service records 
(administrative and medical) were obtained in connection with 
the adjudication of his original claim filed in November 
1994, further development is in order.  Pursuant to the newly 
enacted VCAA, requisition and consideration of all available 
medical records as well as any records from the NPRC or other 
indicated Federal department or agency that might be relevant 
to an issue on appeal is necessary for the adjudication of 
the appellant's claims for disability compensation benefits.  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive notice of Federal Government-controlled medical 
records).

Accordingly, while the Board regrets the additional delay, 
the Court's Order requires that the case be REMANDED to the 
RO for additional development and readjudication on the 
merits, as set forth below:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  In addition to the above, the RO 
should send an inquiry to the NPRC in St. 
Louis, Missouri, for the purpose of 
requesting copies of any additional 
service records (administrative and 
medical) that may be available pertaining 
to the appellant's military service in 
the Army, to include his two periods of 
full-time active duty from January to May 
1978 and from November 1990 to May 1991 
as well as for the period covering his 
lengthy National Guard service between 
1978 and 1995.  All attempts to secure 
any additional service records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records in the event NPRC is unable to 
locate these records.  In addition, the 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches which may be indicated by this 
request.  Further, the RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for an appropriate VA 
compensation examination(s) for the 
purpose of addressing the nature and 
etiology of the disorders for which 
service connection is being sought (skin 
disorder, tension headaches, bursitis of 
left shoulder, sinusitis and neck pain).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings found on 
examination, the examiner(s) should 
determine whether the appellant has one 
or more of the disorders claimed as 
service connected, and if so, render 
opinions addressing whether it is at 
least as likely as not that any current 
disability for the disorders claimed was 
incurred or aggravated during the 
appellant's period of active duty in the 
Army between November 1990 and May 1991, 
as he alleges.  If the onset of any 
diagnosed disability is determined to 
have preexisted this period of active 
duty service, the examiner(s) should 
express an opinion as to whether it is at 
least as likely as not that the 
particular disorder increased in severity 
during such service beyond it's natural 
progress or as due to the inherent nature 
of the disease.  The examiner(s) should 
fully consider the appellant's available 
service medical records and all post 
service medical evidence, with the 
purpose of reconciling the chronological 
and etiological questions that exist.  In 
addition, the examiner(s) should discuss 
any affirmative evidence that would 
indicate that the appellant is not 
currently suffering from one or more of 
these disorders.  Detailed reasons and 
bases for all diagnoses and opinions 
reached should be provided.  The reports 
of examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

6.  Thereafter, the RO must readjudicate 
the appellant's claims, as listed on the 
title page.  In this regard, the RO 
should address these claims on the merits 
with consideration given to all of the 
evidence of record and after ensuring 
that all duty-to-notify and duty-to-
assist provisions of the VCAA have been 
fulfilled.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
appeal as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO should then allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


